 

BLUESPHERE SHARE SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of November 5, 2012 by
and among Bluesphere Corporation, a company organized and existing under the
laws of the State of Nevada (“BSC”), and Purchaser (the “Purchaser”).

 

Whereas, BSC has agreed to sell and the Purchaser has agreed to purchase shares
of common stock of BSC (the “Shares”) subject to the terms and on the conditions
set forth below.

 

Now, therefore, in consideration of the mutual premises and covenants contained
herein, and intending to be legally bound, the parties hereto agree as follows:

 

1.Sale and Purchase of Shares.

 

1.1          Sale of Shares.  (a) Subject to the terms and conditions hereof,
BSC hereby agrees to issue and sell to the Purchaser, and the Purchaser hereby
agrees to purchase from BSC, on December 25, 2012 (or the first business day
thereafter on which banks are open for business in the United States),
30,000,000 Shares.

 

(b)           BSC will issue and deliver to the Purchaser the 30,000,000 Shares
referred to in Section 1.1(a) above against receipt in its bank account of the
Purchase Price in cash.

 

1.2          Purchase Price. The aggregate purchase price for the Shares is U.S.
$70,000 (the “Purchase Price”), which shall be delivered in immediately
available funds in accordance with Section 1.1(b) to BSC in accordance with
instructions to be provided separately.

 

1.3          Securities Laws. The Purchasers acknowledge and understand that the
offer and sale of the Shares were done in reliance on one or more exemption from
registration under the Securities Exchange Act of 1933, as amended (the “Act”)
and, as such, the Shares are, until registered, subject to restrictions on
resale. The Purchasers agree to acquaint themselves with such restrictions and
abide by them and any other applicable law or regulation. The Purchasers further
agree and acknowledge that, until registration, the certificates representing
the Securities shall contain a legend that states the restrictions applicable to
resale of such shares.

 

2.Acknowledgements and Agreements of the Purchasers.

 

Each Purchaser acknowledges and agrees that:

 

(a)none of the Securities have been registered under the Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 

- 1 -

 

 

(b)the decision to execute this Subscription Agreement and acquire the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of BSC and such
decision is based entirely upon a review of any public information which has
been filed by BSC with the Securities and Exchange Commission (the “SEC”) in
compliance, or intended compliance, with applicable securities legislation;

 

(c)the Purchaser and the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from BSC in connection with
the distribution of the Securities hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about BSC;

 

(d)the books and records of BSC were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Purchaser,
the Purchaser’s lawyer and/or advisor(s);

 

(e)BSC is entitled to rely on the representations and warranties of the
Purchaser contained in this Subscription Agreement and the Purchaser will hold
harmless BSC from any loss or damage it or they may suffer as a result of any
inaccuracy therein;

 

(f)the Purchaser will indemnify and hold harmless BSC and, where applicable, its
directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Purchaser contained in this Subscription Agreement or in any document furnished
by the Purchaser to BSC in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchasers to BSC in connection therewith;

 

(g)although the Securities are listed on the OTC BB, no representation has been
made to the Purchaser that any of the Securities will become listed on any other
stock exchange or automated dealer quotation system;

 

(h)BSC will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws, in each case, to be accompanied by an opinion
of counsel acceptable to BSC;

 

(i)the Purchaser has been advised to consult its own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and BSC is not in any way responsible) for compliance with:

 

- 2 -

 

 

(i)any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution of the Securities hereunder, and

 

(ii)applicable resale restrictions;

 

(j)neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(k)no documents in connection with the sale of the Securities hereunder have
been reviewed by the SEC or any state securities administrators; and

 

(l)there is no government or other insurance covering any of the Securities.

 

3.Representations, Warranties and Covenants of the Purchasers.

 

3.1          Each Purchaser hereby represents and warrants to and covenants with
BSC (which representations, warranties and covenants shall survive the Closing)
that:

 

(a)the Purchaser has received and carefully read this Subscription Agreement;

 

(b)the Purchaser is purchasing the Securities as principal for investment only
and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

 

(c)the Purchaser is aware that an investment in BSC is speculative and involves
certain risks, including the possible loss of the entire investment;

 

(d)the Purchaser has made an independent examination and investigation of an
investment in the Securities and BSC and has depended on the advice of its legal
and financial advisors and agrees that BSC will not be responsible in any way
whatsoever for the Purchaser’s decision to invest in the Securities and BSC; and

 

(e)no person has made to the Purchaser any written or oral representations:

 

(i)that any person will resell or repurchase any of the Securities;

 

(ii)that any person will refund the purchase price of any of the Securities;

 

(iii)as to the future price or value of any of the Securities; or

 

(iv)that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of BSC on any stock exchange or
automated dealer quotation system.

 

- 3 -

 

 

3.2          Representations and Warranties will be Relied Upon by BSC. The
Purchasers acknowledge that the representations and warranties contained herein,
if applicable, are made by them with the intention that such representations and
warranties may be relied upon by BSC and its legal counsel in determining the
Purchasers’ eligibility to purchase the Securities under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Securities under applicable securities
legislation. The Purchasers further agree that by accepting delivery of the
certificates representing the Securities on the closing date, it will be
representing and warranting that the representations and warranties contained
herein, if applicable, are true and correct as at the closing date with the same
force and effect as if they had been made by the Purchasers on the closing date
and that they will survive the purchase by the Purchasers of the Securities and
will continue in full force and effect notwithstanding any subsequent
disposition by the Purchasers of such Securities.

 

4.          Further Assurances. Each party hereto agrees to execute, on request,
all other documents and instruments as the other party shall reasonably request,
and to take any actions, which are reasonably required or desirable to carry out
obligations imposed under, and affect the purposes of, this Agreement.

 

5          Governing Law and Jurisdiction. This Agreement shall be governed by
the substantive law of Israel, without application of any conflict of laws
principle that would require the application of the law of any other
jurisdiction.

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Blue Sphere Corporation       By:  Shlomi Palas Title:  CEO       By:  Purchaser

 

- 5 -

 

